DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 3-11, drawn to a battery module, classified in H01M 50/26.
II. Claim 2, drawn to a battery module, classified in H01M 10/65.
*Note that claims 12-20 are withdrawn as a result of a prior restriction requirement and election.


3.	Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design given Invention I requires at least the following structure not required of Invention II:  
a first current collector assembly; a first terminal of each of the first plurality of battery cells is electrically coupled to a bus bar of the first current collector assembly; wherein at least a portion of the first carrier layer is positioned between the first current collector assembly and the first plurality of battery cells; and wherein the first thermal interface material comprises an adhesive, and
Invention II requires at least the following structure not required of Invention I:
	

    PNG
    media_image1.png
    370
    663
    media_image1.png
    Greyscale

Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Note that claim 2 was previously indicated as allowable; however the amendments provided in the response filed remove the dependency of claim 2 from claim 1 (and thus all the requirements of claim 1 as well as remove language from claim 2) such that the structure of at least the following is no longer required for claim 2:
a first current collector assembly; a first terminal of each of the first plurality of battery cells is electrically coupled to a bus bar of the first current collector assembly; wherein at least a portion of the first carrier layer is positioned between the first current collector assembly and the first plurality of battery cells; and all of the language struck-through in claim 2 as presented.


4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/AMANDA J BARROW/Primary Examiner, Art Unit 1729